           Case 5:18-md-02827-EJD Document 395 Filed 10/28/19 Page 1 of 6


1    THEODORE J. BOUTROUS JR., SBN 132099      JOSEPH W. COTCHETT, SBN 36324
     tboutrous@gibsondunn.com                  jcotchett@cpmlegal.com
2    RICHARD DOREN, SBN 124666                 MARK C. MOLUMPHY, SBN 168009
     rdoren@gibsondunn.com                     mmolumphy@cpmlegal.com
3    CHRISTOPHER CHORBA, SBN 216692            COTCHETT, PITRE & McCARTHY LLP
     cchorba@gibsondunn.com                    840 Malcolm Road, Suite 200
4    DIANA FEINSTEIN, SBN 302626               Burlingame, CA 94010
     dfeinstein@gibsondunn.com                 Telephone:   650.697.6000
5    GIBSON, DUNN & CRUTCHER LLP               Facsimile:   650.697.0577
     333 South Grand Avenue
6    Los Angeles, CA 90071-3197                LAURENCE D. KING, SBN 206243
     Telephone:    213.229.7000                lking@kaplanfox.com
7    Facsimile:    213.229.7520                KAPLAN FOX & KILSHEIMER LLP
                                               350 Sansome Street, Suite 400
8    G. CHARLES NIERLICH, SBN 196611           San Francisco, CA 94104
     gnierlich@gibsondunn.com                  Telephone:    415.772.4700
9    GIBSON, DUNN & CRUTCHER LLP               Facsimile:    415.772.4707
     555 Mission Street, Suite 3000
10   San Francisco, CA 94105                   DAVID A. STRAITE, admitted pro hac vice
     Telephone:    415.393.8200                dstraite@kaplanfox.com
11   Facsimile:    415.374.8458                KAPLAN FOX & KILSHEIMER LLP
                                               850 Third Avenue
12                                             New York, NY 10022
     Attorneys for Defendant,                  Telephone:    212.687.1980
13   APPLE INC.                                Facsimile:    212.687.7714
14                                             Interim Co-Lead Counsel for Plaintiffs
15                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
16
                                        SAN JOSE DIVISION
17
                                              5:18-md-02827-EJD
18
                                              SEVENTH SUPPLEMENTAL JOINT CASE
19    IN RE: APPLE INC. DEVICE
      PERFORMANCE LITIGATION                  MANAGEMENT CONFERENCE STATEMENT
20
                                              Civil Local Rule 16-10(d)
21
                                              CMC Date:    November 7, 2019
22                                            CMC Time:    10:00 a.m. PST
                                              Judge:       Hon. Edward J. Davila
23                                            Courtroom:   4, 5th Floor
24

25

26

27

28


                SEVENTH SUPPLEMENTAL JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                         5:18-MD-02827-EJD
           Case 5:18-md-02827-EJD Document 395 Filed 10/28/19 Page 2 of 6


1           The parties respectfully submit this Seventh Supplemental Joint CMC Statement pursuant to
2    Local Rule 16-10(d), in preparation for the upcoming Case Management Conference scheduled for
3    November 7, 2019. See Dkt. No. 388. Today’s Statement updates the Court on events following the
4    Sixth Supplemental Joint CMC Statement filed on February 25, 2019 (Dkt. No. 285) and reflects
5    further conferences of counsel; telephonic and in-person conferences with the Discovery Special
6    Master, the Honorable Rebecca Westerfield (Ret.); motion practice; and additional discovery. Today’s
7    Statement provides updates on 5 of the 21 topics outlined in the Standing Order for contents of case
8    management statements, retaining the paragraph numbering used therein.
9           Facts (¶ 2): Following the Court’s Order dated April 22, 2019, on Apple’s Motion to Dismiss
10   the Second Amended Complaint (the “SAC”), Plaintiffs elected to stand on the SAC. Apple thereafter
11   filed its Answer on July 31, 2019. Dkt. No. 365.
12           Motions (¶ 4):
13                  A.     Pending Motions
14          The parties are unaware of any open motion currently pending on the docket.
15                  B.     Resolved Motions
16          The following motions appear on the docket and the parties understand that they have been
17   administratively closed since the last CMC. See Dkt. Nos. 281, 282, 315, 321, 350, 381, 386.
18          Discovery (¶ 8): Since the prior joint CMC Statement, Judge Westerfield updated the Court on
19   the progress of discovery in Special Discovery Master Report No. 2 dated February 28, 2019 (Dkt. No.
20   295) and Special Discovery Master Report No. 3 dated July 1, 2019 (Dkt. No. 353). The parties also
21   add as follows:
22          Document Discovery: Apple has now made 25 rolling productions of documents (totaling more
23   than 7.6 million pages), the most recent on September 9, 2019. Plaintiffs have made 19 rolling
24   productions of documents (from more than 100 plaintiffs), the most recent on September 27, 2019.
25   The parties have also exchanged privilege logs and supplemental privilege logs.
26          Written Discovery: The parties have served, responded to, and supplemented several rounds
27   of interrogatories.
28

                                                        -1-
                SEVENTH SUPPLEMENTAL JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                         5:18-MD-02827-EJD
          Case 5:18-md-02827-EJD Document 395 Filed 10/28/19 Page 3 of 6


1           Third-Party Discovery: The parties have served 21 document subpoenas on various third
2    parties (19 served by Plaintiffs and 2 by Apple) and those document productions have begun. Plaintiffs
3    have also served a third-party deposition subpoena.
4           Depositions: The parties have taken 19 depositions.
5           Plaintiff Device Examination:       Pursuant to a negotiated inspection protocol and Judge
6    Westerfield’s Order No. 9 dated July 9, 2019 (Dkt. No. 354), Plaintiffs provided a first batch of iPhone
7    Devices to an agreed neutral for forensic imaging, data examination and physical inspection. The data
8    obtained by the neutral has been sent to each side’s experts for analysis.
9           Motions to Compel Discovery: Several formal discovery motions have been filed with Judge
10   Westerfield and do not appear on the docket. Most discovery disputes have been resolved through pre-
11   motion letters and pre-motion guidance from Judge Westerfield, however.
12          Discovery Conferences/Hearings: Judge Westerfield has held twelve (12) telephonic discovery
13   conferences/hearings since the last joint CMC statement. Judge Westerfield also held two full-day in-
14   person discovery conferences at JAMS – San Jose. The first was held on April 29, 2019, and the second
15   on September 11, 2019.
16          Meet-and-Confer Efforts: The parties have met and conferred regarding discovery more than
17   three dozen times since the last CMC, mostly telephonically. The parties have also exchanged more
18   than 10 formal letters outlining discovery issues and questions.
19          Related Cases and Proceedings (¶ 10):
20          State Court JCCP Action: After Judge Massullo sustained much of Apple’s demurrer to
21   Plaintiffs’ original Consolidated Master Complaint on June 20, 2019, JCCP Plaintiffs filed their First
22   Amended Complaint on August 5. JCCP Plaintiffs dropped their implied contract claim, but added
23   another common law fraud claim, styled “fraud by concealment.” On September 23, Apple demurred
24   to each of the first five claims, and preserved its objections to the sixth, for trespass to chattels. The
25   Court will hear the demurrer on November 21.
26          Oliver Pro Se Action: On January 11, 2019, pro se Plaintiff Anthony Oliver filed a notice of
27   dismissal without prejudice in Oliver v. Apple Inc., No. 5:18-cv-03638-EJD, which the Court approved
28   on January 18, 2019 (Dkt. No. 28).

                                                       -2-
                SEVENTH SUPPLEMENTAL JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                         5:18-MD-02827-EJD
          Case 5:18-md-02827-EJD Document 395 Filed 10/28/19 Page 4 of 6


1           Mohammed Pro Se Action: On May 2, 2019, pro se Plaintiff Abdul Azeem Mohammed filed
2    a notice of voluntary dismissal in Mohammed v. Apple Inc., No. 5:18-cv-02438-EJD, which the Court
3    approved on May 7, 2019 (Dkt. No. 335).
4           Naylor Action: On July 31, 2019, a group of 18 plaintiffs filed an action against Apple asserting
5    similar claims as in the MDL, see Naylor, et al. v. Apple, Inc., No. 5:19-cv-04421-EJD (N.D. Cal.),
6    and on August 15, 2019, the Court issued an order relating Naylor to this MDL. Naylor Dkt. No. 12.
7    The Naylor plaintiffs and the MDL plaintiffs support consolidation of these two actions.
8           Gonzalez Action: On October 16, 2019, a group of 11 plaintiffs filed an action against Apple.
9    See Gonzalez, et al. v. Apple, Inc., No. 5:19-cv-06646-EJD (N.D. Cal.). The MDL plaintiffs and Apple
10   agree that the Gonzalez Action appears related and consolidation with the MDL is appropriate for the
11   same reasons asserted in this Court’s order dated May 15, 2018. Dkt. No. 100 at 1-2.
12          Settlement and ADR (¶ 12): The parties held a mediation with the assistance of the Hon. Layn
13   R. Phillips (Ret.) on January 7, 2019, and jointly reported progress to the Court in the Sixth
14   Supplemental Joint CMC Statement on February 25, 2019 (Dkt. No. 285 at 4). The parties held a
15   second mediation with Judge Phillips on August 28, 2019, and jointly filed a progress report with the
16   Court on August 30, 2019 (Dkt. No. 387). The parties held a third mediation with Judge Phillips on
17   September 27, 2019 and can provide an updated progress report at the next CMC.
18
                                         GIBSON, DUNN & CRUTCHER LLP
19   Dated: October 28, 2019
                                         By: /s/ Theodore J. Boutrous, Jr.
20                                              Theodore J. Boutrous, Jr.
                                         Attorneys for Defendant Apple Inc. in all actions
21

22                                       KAPLAN FOX & KILSHEIMER LLP
     Dated: October 28, 2019
23                                       By: /s/ Laurence D. King
                                                 Laurence D. King
24                                       Interim Co-Lead Class Counsel
25                                       COTCHETT, PITRE & MCCARTHY LLP
     Dated: October 28, 2019
26                                       By: /s/ Mark Cotton Molumphy
                                                 Mark Cotton Molumphy
27
                                         Interim Co-Lead Class Counsel
28

                                                      -3-
               SEVENTH SUPPLEMENTAL JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                        5:18-MD-02827-EJD
          Case 5:18-md-02827-EJD Document 395 Filed 10/28/19 Page 5 of 6


1                                     ATTORNEY ATTESTATION
2           Pursuant to Civil Local Rule 5-1, I, Mario M. Choi, hereby attest that counsel for all parties
3    listed above consented to the filing of this document in Case No. 5:18-MD-02827-EJD (N.D. Cal.).
4

5    DATED: October 28, 2019                     KAPLAN FOX & KILSHEIMER LLP

6                                                      Mario M. Choi
                                                 By: ________________________________
7                                                         Mario M. Choi
8                                                Interim Co-Lead Counsel
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                 SIXTH SUPPLEMENTAL JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                          5:18-MD-02827-EJD
           Case 5:18-md-02827-EJD Document 395 Filed 10/28/19 Page 6 of 6


1                                         CERTIFICATE OF SERVICE
2            I hereby certify that on October 28, 2019, I caused the foregoing document to be filed via ECF
3    which will qualify as service for all parties registered to use ECF in this case. I also certify that I caused
4    the foregoing document to be mailed by U.S. First Class Mail, postage prepaid, to the following pro se
5    plaintiff whose case(s) are consolidated with the MDL but who might not be receiving ECF Notices:
6     Brian Hogue
      103158
7     c/o ISCC
      H-3
8     P.O. Box 70010
      Boise, ID 83707
9

10

11   DATED: October 28, 2019                         KAPLAN FOX & KILSHEIMER LLP
                                                           Mario M. Choi
12                                                   By: ________________________________
13                                                            Mario M. Choi

14                                                   Interim Co-Lead Counsel

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                  SIXTH SUPPLEMENTAL JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                           5:18-MD-02827-EJD
